Citation Nr: 1215486	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-11 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to an initial increased rating for service-connected bilateral hearing loss, evaluated as noncompensably disabling from August 10, 2005 to April 12, 2011, and as 10 percent disabling since April 13, 2011.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from June 1960 to December 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2006 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia granted service connection for bilateral hearing loss (0%, effective from August 10, 2005) and denied service connection for bilateral knee and lumbar spine disabilities.  The Veteran appealed that decision to the BVA, and the case was referred to the Board for appellate review.  

In October 2010, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A copy of the transcript of that hearing has been associated with the claims file.  

In January 2011, the Board remanded the Veteran's appeal for additional development.  Since then, all necessary development has been completed, and the issues are, once more, before the Board for adjudication.

During the pendency of the Veteran's appeal, and specifically in the May 2011 rating action, the RO increased the disability evaluation for the service-connected bilateral hearing loss to 10 percent, effective from April 13, 2011.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  
As will be discussed further in the following decision, in correspondence dated on May 16, 2011, the Veteran indicated that he was satisfied with the RO's decision with respect to all issues on appeal, and expressed his desire to withdraw his appeal.  


FINDINGS OF FACT

1.  The Veteran perfected a timely appeal of the June 2006 rating decision which denied service connection for the lumbar spine and bilateral knee disabilities, and granted service connection for bilateral hearing loss, evaluating it as noncompensably disabling, effective August 10, 2005.  [By the May 2011 rating action, the RO awarded a compensable evaluation of 10 percent, effective from April 13, 2011, for the service-connected bilateral hearing loss.]  

2.  In correspondence dated on May 16, 2011, the Veteran expressed his desire to withdraw from appellate review all his claims on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).  

As previously discussed herein, the June 2006 rating decision issued by the Atlanta RO denied the Veteran's claims seeking service connection for lumbar spine and bilateral knee disabilities, and granted service connection for bilateral hearing loss, evaluating it as noncompensably disabling, effective August 10, 2005.  

The Veteran perfected a timely appeal with respect to the RO's decision.  In a January 2011 decision, the Board remanded the Veteran's claims for additional evidentiary development.  After the January 2011 Remand directives had been complied with, the DRO (Decision Review Officer) readjudicated the Veteran's claim.  According to the May 2011 rating action and Supplemental Statement of the Case (SSOC), the DRO denied service connection for a lumbar spine disability and bilateral knee disability, and increased the disability evaluation for the service-connected bilateral hearing loss to 10 percent, effective from April 13, 2011.  

Along with a copy of the May 2011 SSOC, the RO also sent the Veteran an Appeal Status Election Form which provided him with the option to continue with his appeal and submit additional evidence in support of his claims, withdraw his appeal on certain issues only, or withdraw his appeal with respect to all issues.  The Veteran completed this form and, in so doing, indicated that he was satisfied with the decision on his appeal with respect to all issues and wished to withdraw all the issues on appeal.  This correspondence was dated on May 16, 2011 and date stamped as having been received at the Atlanta RO on May 18, 2011.  

In view of the Veteran's expressed desire, the Board concludes that further action with regard to the Veteran's claim is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2011).  The Board does not have jurisdiction over this withdrawn issue and, as such, must dismiss the appeal of this claim.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  


ORDER

The appeal of the issue of entitlement to service connection for a lumbar spine disability is dismissed.  
The appeal of the issue of entitlement to service connection for a bilateral knee disability is dismissed.  

The appeal of the issue of entitlement to an initial increased rating for service-connected bilateral hearing loss, evaluated as noncompensably disabling from August 10, 2005 to April 12, 2011, and as 10 percent disabling since April 13, 2011, is dismissed.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


